McGivern, J. (dissenting in part).
I would affirm as to the City of New York. I believe that as to the City there is substantial evidence to the effect that the accident was caused by improper operation at the time of the accident. In any event, there certainly was sufficient evidence within the Noseworthy doctrine. (298 N. Y. 76.)
In no event, would I remit this case to another trial, 10 years after the event. We already have an extensive trial record that tells us all we will ever know, or need to know about the accident; Another1, trial would be an unnecessary and unwarranted effort of supererogation, no more trustworthy or instructive than the first. The monstrous penalty of a new trial” is a spectre tojbe avoided. (1 Wigmore, Evidence [3d ed.], § 21, p. 395.) That there may have been imperfections in the trial is not to be | gainsaid. But it was a fair trial, and the ultimate, and simple, issue of negligence was distilled and passed upon by the jury. And no substantial right of a party having been prejudiced, vwe are enjoined to disregard-minor or isolated errors. (CPLR 2002 ; 2A Weinstein-Korn-Miller, N. Y. Civ. Prac., pars. • 2002.02, 2002.03.)
However, as to the Akron Brass Manufacturing Company, Inc., there being no witnesses to the accident, I can find no competent proof that defect of the nozzle was the proximate cause of the accident. And the City had not only used the nozzle, with*207out incident, before the accident, it was retested and restored to service after the accident. The majority seems to embrace this conclusion: “ The evidence, however, fails to support a recovery on the theory the nozzle was defective in design.”
Lastly, the City, in my view, never seriously looked to Akron as a liable party. Akron was not a party to the contract and had no contractual relation with the City. And the plaintiff did not turn its gaze towards Akron until five years after the accident. ‘ ‘ It was earlier noted that there is an intimate relationship between the merit of an action and the fact it has been neglected.” (Sortino v. Fisher, 20 A D 2d 25, 31.) And it is indisputable that if Akron had been a New York corporation in 1965, any action at all against it would have been barred. (CPLR302.)
Thus, I would affirm as to the City, and reverse and dismiss as to the defendant Akron.